Citation Nr: 0802215	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from February 
1981 to February 1984 and in the Marine Corps from June 1984 
to April 1988.  He also had unverified periods of service in 
the Naval Reserves prior to September 1979 and for three to 
four months in 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the claim.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is of record.  

The Board remanded this issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC in June 2007 to 
address a due process concern.  All required action has been 
completed and the veteran's claim is properly before the 
Board at this time.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran contends that he has a psychiatric disorder as a 
result of active service.  He initially filed a claim for 
service connection for a learning disability, contending that 
the Marine Corps made him a public figure without his 
knowledge or consent, which caused him worry, confusion and 
an inability to function.  See e.g., VA Form 21-526 received 
April 2002; undated VA Form 21-4142; April 2002 statement in 
support of claim; June 2002 VA Form 21-4142.  The claim was 
denied by rating decision dated November 2002 and the veteran 
filed a timely appeal.  See November 2002 notice of 
disagreement (NOD); May 2003 VA Form 9.  The appeal was 
withdrawn, however, prior to adjudication by the Board.  See 
May 2004 VA Form 21-4138.  The veteran subsequently filed a 
claim for service connection for schizophrenia, contending 
that he suffered permanent damage to his psyche as a result 
of the actions undertaken by the Marine Corps.  See e.g., VA 
Forms 21-4138 dated May 2004 and June 2004; January 2005 VA 
Form 9; May 2005 transcript.  

As noted above, the veteran had two unverified periods of 
service in the Naval Reserves.  A review of his claims folder 
reveals that he was discharged from naval reserve service in 
September 1979 due to apathy/personal problem.  See record 
from Navy Recruiting District, Denver, Colorado.  Despite 
this evidence, the RO has not requested verification of the 
veteran's period of service in the Naval Reserves prior to 
September 1979.  Nor has the RO requested medical records 
associated with his reserve duty.  On remand, the RO/AMC 
should accomplish both.  The RO/AMC should also attempt to 
verify the period of service in the Naval Reserves noted at 
the time of the veteran's May 2005 hearing.  See transcript 
(approximately three to four month period of time in 1997).  

The veteran's service personnel records associated with his 
period of service in the Army indicate that he underwent an 
Article 15 proceeding as a result of behaving with disrespect 
toward a superior commissioned officer.  See DA Form 2627.  
Service medical records associated with this time frame, as 
well as with his period of service in the Marine Corps, 
reveal that the veteran had problems with alcohol.  See March 
1982 medical record (hit in lip; admitted drinking 18 cans of 
beer; referred to dental); March 1982 dental record 
(inebriated patient arrived with laceration on lip); November 
1987 health record (seen for alcohol dependence evaluation).  
In fact, the veteran was admitted to the Naval Hospital in 
Corpus Christi, Texas on December 21, 1987 with a diagnosis 
of alcoholism; he was discharged on January 29, 1988 with a 
diagnosis of continuous, habitual alcoholism.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary in relation to the veteran's claim 
for the purpose of obtaining an opinion as to whether any 
current diagnosed psychiatric disorder is related to service.  
This is particularly important given the veteran's discharge 
from naval reserve service in September 1979 due to 
apathy/personal problem, the Article 15 proceeding, his 
documented problems with alcohol during active duty service 
in the Army and Marine Corps, and the contemporaneous medical 
evidence of record indicating that he has chronic paranoid 
schizophrenia.  See e.g., July 2002 psychiatric disability 
evaluation report.  Any recent VA treatment records should 
also be obtained.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for any psychiatric problems, 
dated since December 2004.  

2.  Verify the dates and types of the 
veteran's service in the Naval Reserves 
prior to 1979 and in 1997.  Complete 
copies of the veteran's service medical 
and service personnel records should also 
be obtained for these periods.  

3.  After the foregoing has been 
completed, schedule the veteran for a VA 
psychiatric examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

A detailed rationale for any opinion 
expressed should be provided. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

